Citation Nr: 1500214	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and, if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for bilateral hip disabilities.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for osteoarthritis of multiple joints.

8.  Entitlement to service connection for a bilateral foot disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to May 1968.  His awards and decorations include a Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2014, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

During his September 2014 Board hearing, the Veteran raised the issue of entitlement to service connection for hepatitis.  The issue but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be advised, if he needs to take further action.



FINDINGS OF FACT

1.  An October 1995 RO decision denied the claim for service connection for a right knee disorder; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the October 1995 RO decision that denied service connection for a right knee disorder raises a reasonable possibility of substantiating the claim. 

3.  The Veteran has current bilateral knee osteoarthritis that had its onset in service. 

4.  The Veteran has current left elbow arthritis that had its onset in service.

5.  The Veteran has current bilateral hip degenerative joint disease that had its onset in service.

6.  The Veteran has current left shoulder strain that had its onset in service.

7.  The Veteran has current bilateral hand osteoarthritis that had its onset in service.

8.  The Veteran has osteoarthritis of the low back (claimed as multiple joints) that had its onset in service.


CONCLUSIONS OF LAW

1.  The October 1995 decision that denied the claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the October 1995 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a left elbow disability are met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304.

5.  The criteria for service connection for a bilateral hip disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  The criteria for service connection for a left shoulder disability are met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304.

7.  The criteria for service connection for a bilateral hand disability are met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304.

8.  The criteria for service connection for osteoarthritis of the low back (claimed as multiple joints) is met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The October 1995 RO decision denied service connection for a right knee disorder, finding that there was no evidence of treatment for a right knee disability in the service treatment records and no evidence of a current right knee disorder linked to service.  The Veteran was notified in writing of the RO's October 1995 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the October 1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the October 1995 decision includes VA medical records and examination reports, dated from 1995 to 2010, and the Veteran's and others' written statements, and his oral testimony, in support of his claim.

A September 2008 VA examiner found that the Veteran had numerous musculoskeletal injuries and that there was no evidence that his joint conditions involving the knees were related to service injuries with certainty.

However, in a June 2009 statement, a treating VA primary care physician reported that the Veteran had severe, worsening pain in both knees felt to be from degenerative joint disease.  In the doctor's opinion, the initial precipitation for the Veteran's advanced degenerative joint disease that he currently had was more likely than not the repeated jumps he had to make as a paratrooper in service.

During his September 2014 Board hearing, and in November 2006 and February 2007 written statements, Veteran reported that he injured his right knee in jump school and was treated in a dispensary, and injured it again in Vietnam .  See November 2006 statement.  A March 2008 statement from R.L.B., a service comrade, is to the effect that they were in jump school together and the Veteran injured his right knee during training in the fall of 1966.  The Veteran went to a medical aid station, had his knee wrapped, and continued with training.

The Veteran's testimony, and the new medical and other evidence, relates to the previously unestablished elements of a current right knee disability and a link between current right knee arthritis and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  Shade, 24 Vet. App. at 117-20.

II. Service Connection

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis

In an October 27, 2006 letter, the RO advised the Veteran that "VA medical treatment notes indicate osteoarthritis...a left shoulder injury and left elbow [injury] are due to service in Vietnam."  The RO also noted an informal statement by his spouse in a January 31, 2006 letter that, while serving in Vietnam, he was treated for injuries to the back, knee, elbow, and hip problems.  The Veteran was advised to file a formal claim in writing if he wished to claim the conditions were incurred on active duty.  His claim was received in December 2006.

The Veteran contends that he currently has bilateral hip, knee, and hand disabilities, left elbow, and shoulder disabilities, and osteoarthritis of multiple joints, due to his parachutist duties in service.  His awards and decorations include a Combat Infantryman Badge and Parachute Badge, as shown by his service personnel records and Report of Transfer or Discharge (DD Form 214). These establish that he "engaged in combat with the enemy."  

Thus, the Veteran's lay testimony alone is enough to establish the occurrence of his reported injuries in service (variously attributed to multiple jumps and motor vehicle accidents including a truck that hit a land mine), including a left elbow fracture, and bilateral wrist, hip, knee, and hand, and left shoulder injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  See also Veteran's November 2006 and February 2007 statements and September 2014 Board hearing transcript.

Service connection requires evidence of a current disability related to active service.  38 C.F.R. § 3.303.  There is conflicting evidence as to the latter element.

Service treatment records do no discuss treatment for hip, back, elbow, knee, shoulder, hand or joint, problems.  The Veteran testified that "as soon" as he was discharged, he sought treatment from a chiropractor for problems with his back and hip.  See Board hearing transcript at pages 26-27.

In November 1973, the Veteran had a work-related accident in which he fractured his left elbow and wrist, fractured his left hip and pelvis, and had several operations on his left arm, according to a June 1979 private hospital record.  He had lumbar disc herniation for which he underwent surgery in 1979.

VA and non VA medical records, dated from 1992 to 2010, note complaints of left hip pain in a December 21, 1992 private treatment record and hip pain was noted by a September 2008 VA examiner.  Age-appropriate osteoarthritis of the hips and degenerative joint disease were diagnosed (see March 2006 and October 2008 VA x-ray reports and June 8, 2009 VA record).  

Left elbow fracture was diagnosed by the September 2008 VA examiner.  Left elbow arthritis and radial head dislocation were noted in a May 2010 VA operative report.  

Osteoarthritis of the knees was reported in a March 2006 VA x-ray report, July 17, 2007 and January 14, 2009 VA records, and a January 2010 VA examination report for aid and attendance.  The Veteran underwent right knee surgery in December 2006 and left knee surgery in February 2007.  The September 2008 VA examiner diagnosed bilateral knee strain.

A November 9, 2006 VA medical record indicates that a work up was positive for a rheumatoid factor and a March 2007 record includes a history of rheumatoid arthritis and arthritis.  Osteoarthritis of the low back was noted in a January 14, 2009 VA treatment record.  Left shoulder strain was diagnosed by the September 2008 VA examiner.  Mild degenerative changes in the acromioclavicular joint were noted in an October 2008 VA x-ray report.  

Right wrist and hand pain, thought to represent arthritis, was noted by the September 2008 VA examiner.  October 2008 VA x-rays showed healed fractures in the Veteran's left and right fifth metacarpals.  Osteoarthritis of the hands was reported in the January 14, 2009 VA medical record and January 2010 VA examination report, and a July 2010 statement from a VA physician.  

The September 2008 VA examiner noted the Veteran's history of a post service fall on his left side in November 1973 with a fractured left elbow and hand injury, left hip and pelvic fracture and left wrist and hand injury resulting in fracture, with low back pain.  The examiner observed an "[i]njury pattern suggested by parachute jumps" although there was no medical record evidence to suggest that the Veteran was disabled by from any injury sustained in active service.

The VA examiner noted the Veteran's reported history of falls in service, some associated to vehicular collisions or incidents and others through parachute landings, without "detailed information" in the file that discussed injury pattern or hospitalizations.  According to the examiner, "[f]or this reason, there is simply no evidence presented [in the claims file] that the [V]eteran's multiple joint conditions, involving the left shoulder, left elbow, both hands or wrists, both hips, [or] either knee... are related to service injuries with certainty."  

The examiner opined that it was least likely that these occurred in service, as there was a date of obvious injury in November 1973, when multiple fractures occurred.  It was also noted that the Veteran had previous back surgery but no condition in the claims file or service treatment records suggested an obvious back injury resulting in fracture or neuropathic process.

However, two VA primary care physicians that treated the Veteran concluded that his varied musculoskeletal disabilities had their onset during active service.  

In a March 6, 2007 statement, Dr. H. noted that the Veteran suffered from polyarthritis caused by osteoarthritis and was disabled by multiple joint pains.  In September 4, 2007 and February 5, 2008 statements, this physician reported that she treated the Veteran since 2003 for numerous arthritic complaints and chronic pain.  Although she did not care for him prior to 2003, the doctor believed that his injuries resulted from trauma during his service in the Vietnam War.  

In February 2008, Dr. H. opined that it was "very likely" that the Veteran's injuries that occurred in the 1960s during military service had worsened.  The Veteran was diagnosed with significant arthritis that required surgery.  Dr. H. had "no doubt" that his current arthritic conditions were related to his military injuries.  She explained that it was common, in her experience, that veterans who performed paratrooping work presented with their disabilities many years later, delaying the time of diagnosis by decades.  In her opinion, the Veteran's arthritic complaints and joint injuries most likely existed from his military service to the present time.

A July 8, 2009 record from Dr. G., the Veteran's current VA physician, indicates that the Veteran had severe, worsening pain in both knees, low back, and hips.  The Veteran's pain was felt to be from degenerative joint disease that gradually worsened over time.  According to Dr. G., "[t]he initial precipitation for the advanced [degenerative joint disease] that [the Veteran] now has was more likely than not the repeated jumps that he had to make as a paratrooper in the service."

In a July 30, 2010 statement, Dr. G. reported that he treated the Veteran since March 2008.  It was noted that the Veteran cannot effectively use his hands due to advanced osteoarthritis in both hands and had carpal tunnel syndrome (with failed prior surgery).  

As to the Veteran's claims regarding the hips, hands, and knees, left elbow, and multiple joints, the evidence in favor of a link between the current bilateral hip, hand, and knee, left elbow disabilities, and osteoarthritis of the low back (claimed as multiple joints) and service includes the Veteran's reports of injuries in service from repeated parachute jumps and hard landings, and several vehicular accidents; the September 2007, February 2008, and June 2009 opinions from Drs. H. and G.; and Veteran's reports of episodic hip, hand, knee, elbow, and back pain ever since service, most notably in the past 25 years. 

As to the Veteran's left shoulder strain, evidence against a nexus consists chiefly of the September 2008 VA examination report.  Although the VA examiner acknowledged the Veteran's report of injury from parachute jumps in service, he failed to acknowledge his report of continuity of symptoms.  Rather, the examiner found no evidence that the Veteran's multiple joint conditions involving the left shoulder and elbow, both hands, wrists, hips, or knees were related to service injuries "with certainty."  Under the VA system, "medical certainty" is not required, and benefits will be awarded if the evidence is merely in equipoise.  38 U.S.C.A. § 5107(b).

The examiner's opinion can be read as saying that if he had acknowledged the Veteran's reports of ongoing symptomatology, he would have found the current disabilities to be related to the in-service injuries.  While the examiner failed to acknowledge evidence of continuity, the Board finds no reason to doubt the Veteran's reports that are entirely consistent with the circumstances of his service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The record does not provide evidence of an in-service injury, but such is not a requirement for service connection.  Drs. H. and G. identified the Veteran's current disability as polyarthritis caused by osteoarthritis with multiple joint pains, including his knees, low back, and hips.  Although in March 2006 and October 2008, osteoarthritis of the hips was attributed to normal aging, the Veteran reported having hip and back problems since discharge, and hip pain is noted since approximately the 1990, when he was in his early 50's. 

This record is in at least equipoise as to whether the current bilateral hip, hand, and knee, left elbow and shoulder disabilities, and osteoarthritis of the low back (claimed as multiple joints), are related to that identified in service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.

In allowing the claims, the Board acknowledges the negative opinion provided by the VA examiner in September 2008.  However, such opinion was accompanied by an inadequate rationale.  Indeed, the sole basis for the examiner's opinion appears to be the absence of documented in-service treatment.  This, standing alone, is an impermissible basis for providing a negative opinion.  Dalton v. Peake, 21 Vet. App. 23 (2007). 


ORDER

New and material evidence has been received to reopen the claim for service connection for a right knee disability.

Service connection for a left and right knee disability is granted.

Service connection for a left elbow disability is granted.

Service connection for a bilateral hip disability is granted.

Service connection for a left shoulder disability is granted.

Service connection for a bilateral hand disability is granted.

Service connection for osteoarthritis of the low back (claimed as multiple joints) is granted.

REMAND

A July 17, 2007 VA podiatry record includes the Veteran's complaint of bilateral heel pain and low back pain with a history of knee pathology, and that he was a former parachutist.  The assessment included heel pain syndrome/plantar fasciitis.  A February 5, 2008 VA medical record indicates fasciitis in the feet.  

Although, the September 2008 VA examiner reported no evidence of an abnormal bilateral foot examination.  Results of x-rays of the Veteran's feet taken in October 2008 showed retrocalcaneal spurs.  A June 24, 2009 VA podiatry record includes an impression of bilateral retrocalcaneal spurs

It does not appear that the VA examiner considered the prior findings of plantar fasciitis or retrocalcaneal spurs in formulating an opinion regarding a diagnosis of bilateral foot disability or etiology.  Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  See McLain v. Nicholson, 21 Vet. App. 319,321 (2007) (to the effect that requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  

Thus, a new VA examination is warranted to determine whether the appellant has exhibited a bilateral foot disability at any time during the pendency of his claim, i.e., since December 2006, as a result of his active military service.

Also, an October 1978 record indicates that the Veteran applied for Social Security Administration (SSA) Supplemental Security Income (SSI).  It is unclear if he received disability benefits.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Recent VA medical records regarding the Veteran's treatment, dated since May 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's SSA records regarding SSA benefits, including any SSA decisions and the medical records upon which the decisions were based.

2.  After accomplishing the development request above, schedule the Veteran for a VA examination to determine whether any current foot disability is the result of in-service injuries or had its onset in service.  The examiner should review the claims file.  The examiner should accept the Veteran's report of making repeated parachute jumps with hard landings during active service.  

The examiner should also consider the x-ray evidence reflecting retrocalcaneal extosis of the left and right feet.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a bilateral foot disability, had its onset during service or is otherwise related to injury during service.

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to foot symptomatology, and any post-service medical findings of a bilateral foot condition. 

3.  If the appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


